      Case:
        Case:
            1:20-cv-01288-DCN
              1:20-cv-01631-SO Doc
                                Doc#:#:18-1
                                        5 Filed:
                                             Filed:
                                                  07/29/20
                                                    07/29/20
                                                           1 of
                                                             1 of
                                                                3. 9.
                                                                    PageID
                                                                      PageID
                                                                           #: #:
                                                                              139148




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

 KENTA SETTLES,                                   )
                                                  )
                  Plaintiff,                      )
                                                  )   CASE NO. 1:20-cv-01631
 v.                                               )
                                                  )
 THE CITY OF GARFIELD HEIGHTS,                    )   JUDGE SOLOMON OLIVER, JR.
 et al.,                                          )
                                                  )
                  Defendants.                     )

  MOTION OF DEFENDANTS THE CITY OF GARFIELD HEIGHTS, PATROLMAN
   MICHAEL MALAK, AND PATROLMAN ROBERT PITTS TO CONSOLIDATE
       CIVIL ACTION NOS. 1:20-CV-01288-DCN AND 1:20-CV-01631-SO

          Defendants, the City of Garfield Heights, Patrolman Michael Malak, and Patrolman Robert

Pitts, respectfully move this Honorable Court for an order pursuant to Fed. R. Civ. P. 42(a) and

Local Rule 3.1 consolidating the above-captioned civil action with Settles v. Malak, et al., N.D.

Ohio Case No. 1:20-cv-01288-DCN. This Motion is made without prejudice to Defendants’

contemporaneously filed Motion to Dismiss the above-captioned matter for failure to state a claim

upon which relief can be granted. Although Defendants believe that the above-captioned matter

should be dismissed outright, Defendants are filing this Motion in the event this Court (in

conjunction with Judge Nugent) deems it appropriate to order consolidation in lieu of or prior to

ruling on Defendants’ Motion to Dismiss.

          A Memorandum in Support of this Motion is attached hereto and incorporated by reference

herein.




                                                                                             A
    Case:
      Case:
          1:20-cv-01288-DCN
            1:20-cv-01631-SO Doc
                              Doc#:#:18-1
                                      5 Filed:
                                           Filed:
                                                07/29/20
                                                  07/29/20
                                                         2 of
                                                           2 of
                                                              3. 9.
                                                                  PageID
                                                                    PageID
                                                                         #: #:
                                                                            140149




Dated: July 29, 2020                   Respectfully submitted,

                                       /s/ Daniel J. Rudary
                                       Daniel J. Rudary (0090482)
                                       Justin M. Lovdhal (0096958)
                                       BRENNAN, MANNA & DIAMOND, LLC
                                       75 E. Market Street
                                       Akron, OH 44308
                                       Phone:          (330) 253-5060
                                       Fax:            (330) 253-1977
                                       E-mail:         djrudary@bmdllc.com
                                                       jmlovdahl@bmdllc.com

                                       Robert A. Hager (0040196)
                                       BRENNAN, MANNA & DIAMOND, LLC
                                       200 Public Square, Ste. 3270
                                       Cleveland, OH 44114
                                       Telephone:    (216) 658-2155
                                       Facsimile:    (216) 658-2156
                                       Email:        rahager@bmdllc.com

                                       Timothy J. Riley (0042007)
                                       Office of the Law Director
                                       City of Garfield Heights
                                       5407 Turney Road
                                       Garfield Heights, OH 44125
                                       Telephone:     (216) 475-0824
                                       Facsimile:     (216) 475-1124
                                       Email:         triley@garfieldhts.org

                                       Counsel for Defendants the City of Garfield
                                       Heights, Michael Malak, and Robert Pitts




                                          2
     Case:
       Case:
           1:20-cv-01288-DCN
             1:20-cv-01631-SO Doc
                               Doc#:#:18-1
                                       5 Filed:
                                            Filed:
                                                 07/29/20
                                                   07/29/20
                                                          3 of
                                                            3 of
                                                               3. 9.
                                                                   PageID
                                                                     PageID
                                                                          #: #:
                                                                             141150




                                  CERTIFICATE OF SERVICE

         I hereby certify that on the 29th day of July, 2020, a copy of the foregoing was filed

electronically. Notice of this filing will be sent to all parties by operation of the Court’s electronic

filing system. Parties may access this filing through the Court’s system.



                                               /s/ Daniel J. Rudary
                                               Counsel for Defendants the City of Garfield
                                               Heights, Michael Malak, and Robert Pitts

4821-9583-1749, v. 1




                                                   3
      Case:
       Case:1:20-cv-01288-DCN
             1:20-cv-01631-SO Doc #: 5-1
                                     18-1Filed:
                                          Filed:07/29/20
                                                 07/29/201 4ofof6.9.PageID
                                                                     PageID#:#:142
                                                                                151




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

 KENTA SETTLES,                                    )
                                                   )
                Plaintiff,                         )
                                                   )   CASE NO. 1:20-cv-01631
 v.                                                )
                                                   )
 THE CITY OF GARFIELD HEIGHTS,                     )   JUDGE SOLOMON OLIVER, JR.
 et al.,                                           )
                                                   )
                Defendants.                        )

MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF THE MOTION
OF DEFENDANTS THE CITY OF GARFIELD HEIGHTS, MICHAEL MALAK, AND
ROBERT PITTS TO CONSOLIDATE CIVIL ACTION NOS. 1:20-CV-01288-DCN AND
                          1:20-CV-01631

        Defendants, the City of Garfield Heights (“Garfield Heights” or “the City”), Patrolman

Michael Malak (“Ptl. Malak”), and Patrolman Robert Pitts (“Ptl. Pitts”) (collectively

“Defendants”) respectfully submit this Memorandum of Points and Authorities in support of their

Motion to consolidate the above-captioned civil action with 1:20-cv-01288-DCN, currently

pending before the Honorable Judge Donald Nugent.

                   STATEMENT FACTS AND PROCEDURAL HISTORY

        On June 11, 2020, Plaintiff Kenta Settles (“Settles”) filed an action in this Court captioned

Settles v. Malak, et al., N.D. Ohio No. 1:20-cv-01288-DCN (hereinafter, “Settles I”). Settles I was

assigned to Judge Donald Nugent and remains pending before Judge Nugent as of this filing. In

brief, Settles I alleges that several police officers employed by the City of Garfield Heights

(including Ptl. Malak and Ptl. Pitts) used excessive force in violation of the Fourth Amendment

when Settles was arrested on the night of January 23, 2020.
          Case:
           Case:1:20-cv-01288-DCN
                 1:20-cv-01631-SO Doc #: 5-1
                                         18-1Filed:
                                              Filed:07/29/20
                                                     07/29/202 5ofof6.9.PageID
                                                                         PageID#:#:143
                                                                                    152




             In response to the Settles I Complaint, Ptl. Malak and Ptl. Pitts filed an Answer and

     Counterclaim on July 14, 2020. The Counterclaim alleges that Settles assaulted and battered Ptl.

     Malak and Ptl. Pitts, and further injured them by engaging in the criminal acts of assault,

     obstruction of official business, and resisting arrest.

             In direct response to Ptl. Malak’s and Ptl. Pitts’ Counterclaim, Settles filed the above

     captioned civil action, referred to herein as “Settles II.” Settles II alleges that by filing their

     Counterclaim in Settles I, Ptl. Malak and Ptl. Pitts retaliated against Settles for filing his excessive

     force lawsuit in violation of the First Amendment of the United States Constitution and 42 U.S.C.

     § 1983.

             Despite the clear relationship between the two actions, Settles’ counsel failed to disclose

     that this case is related to Settles I on the civil cover sheet filed with the Settles II Complaint. See

     Civil Cover Sheet (Doc #: 1-1). Undoubtedly, Settles I and Settles II are directly related and deeply

     intertwined actions. For the following reasons, and if not dismissed outright pursuant to

     Defendants’ contemporaneously filed Motion to Dismiss, Settles II should be consolidated with

     Settles I before Judge Nugent.

                                                 ARGUMENT

I.           Fed. R. Civ. P. 42 Empowers this Court to Consolidate Related Cases in the Interests
             of Judicial Economy

             Rule 42(a) of the Federal Rules of Civil Procedure authorizes a court to consolidate two

     actions if they “involve a common question of law or fact.” See Columbia Gas Transm. v. Interden

     Industries, Inc., N.D.Ohio No. 1:08 CV 1493, 2010 WL 11664964, *1. The Sixth Circuit has

     identified several factors that the court should consider when deciding whether or not to order

     consolidation:




                                                        2
       Case:
        Case:1:20-cv-01288-DCN
              1:20-cv-01631-SO Doc #: 5-1
                                      18-1Filed:
                                           Filed:07/29/20
                                                  07/29/203 6ofof6.9.PageID
                                                                      PageID#:#:144
                                                                                 153




          [W]hether the specific risks of prejudice [are] overborne by the risk of inconsistent
          adjudications of common factual and legal issues, the burden on parties, witnesses
          and available judicial resources posed by multiple lawsuits, the length of time
          required to conclude multiple suits as against a single one, and the relative expense
          to all concerned of the single-trial, multiple-trial alternatives.

   Cantrell v. GAF Corp., 999 F.2d 1007, 1011 (6th Cir. 1993) (internal citation omitted).

          Consolidation is proper when two cases arise from the same series of events and involve

   the same underlying grievance. Murray v. Bank One, 1986 U.S. Dist. LEXIS 25251, 4 (S.D. Ohio

   May 21, 1986). “The underlying objective [of consolidation] is to administer the court's business

   with expedition and economy while providing justice to the parties.” Advey v. Celotex Corp., 962

   F.2d 1177, 1180 (6th Cir.1992). A district court enjoys broad discretion to consolidate cases. FTC

   v. Integration Media, Inc., 2009 WL 2602190, at *1 (N.D. Ohio Aug. 24, 2009).

II.       Application of the Cantrell Factors Supports the Consolidation of this Case with
          Settles I

          The above factors set forth by the Sixth Circuit in Cantrell support consolidation of the

  above-captioned matter with Settles I. First, Settles I and Settles II involve the same parties and

  common questions of law and fact. Indeed, Settles II arises directly from the assertion of a

  counterclaim by two individual officer defendants in Settles I.

          Second, allowing Settles I and Settles II to proceed before different district judges creates

   the risk of inconsistent rulings of common factual and legal issues. Specifically, Settles II alleges

   that Ptl. Malak and Ptl. Pitts retaliated against Settles by filing their Counterclaim in Settles I in

   violation of his First Amendment rights. To succeed on this claim, Settles must demonstrate that

   Ptl. Malak’s and Ptl. Pitt’s Counterclaim in Settles I was not supported by probable cause. See

   DeMartini v. Town of Gulf Stream, 942 F.3d 1277, 1306 (11th Cir.2019) (holding that “the

  presence of probable cause will generally defeat a plaintiff’s § 1983 First Amendment retaliation

   claim predicated on an underlying civil lawsuit, or counterclaim for that matter.”). “Probable

                                                     3
    Case:
     Case:1:20-cv-01288-DCN
           1:20-cv-01631-SO Doc #: 5-1
                                   18-1Filed:
                                        Filed:07/29/20
                                               07/29/204 7ofof6.9.PageID
                                                                   PageID#:#:145
                                                                              154




cause” is defined in this context as the “reasonable belief that there is a chance that a claim may

be held valid upon adjudication.” Id. at 1300–01 (quoting Prof’l Real Estate Inv’rs, Inc. v.

Columbia Pictures Indus., Inc., 508 U.S. 49, 62–63 (1993)). This inquiry will require this Court to

make factual and legal findings regarding Ptl. Malak’s and Ptl. Pitts’ Counterclaim at the same

time that Judge Nugent adjudicates the Counterclaim on the merits. This could result in

inconsistent rulings on common factual and legal questions.

       Finally, the parties and the Court’s time and resources would be strained and burdened by

having to litigate related claims in two separate actions before two different district judges. This

would result in duplicative discovery, additional motion practice, and unnecessary costs for both

parties that could be avoided. Judicial economy is served by consolidating the two actions. Given

the early procedural posture of Settles I, there is no burden on the parties to consolidate the above-

captioned matter with 1:20-cv-01288-DCN.

                                          CONCLUSION

       Pursuant to the argument and authorities cited herein, this Honorable Court should grant

Defendants’ Motion to Consolidate and order that the above-captioned action be consolidated with

1:20-cv-01288-DCN pending before Judge Nugent.


Dated: July 29, 2020                           Respectfully submitted,

                                               /s/ Daniel J. Rudary
                                               Daniel J. Rudary (0090482)
                                               Justin M. Lovdahl (0096958)
                                               BRENNAN, MANNA & DIAMOND, LLC
                                               75 E. Market Street
                                               Akron, OH 44308
                                               Phone:          (330) 253-5060
                                               Fax:            (330) 253-1977
                                               E-mail:         djrudary@bmdllc.com
                                                               jmlovdahl@bmdllc.com


                                                  4
Case:
 Case:1:20-cv-01288-DCN
       1:20-cv-01631-SO Doc #: 5-1
                               18-1Filed:
                                    Filed:07/29/20
                                           07/29/205 8ofof6.9.PageID
                                                               PageID#:#:146
                                                                          155




                                   Robert A. Hager (0040196)
                                   BRENNAN, MANNA & DIAMOND, LLC
                                   200 Public Square, Ste. 3270
                                   Cleveland, OH 44114
                                   Telephone:    (216) 658-2155
                                   Facsimile:    (216) 658-2156
                                   Email:        rahager@bmdllc.com

                                   Timothy J. Riley (0042007)
                                   Office of the Law Director
                                   City of Garfield Heights
                                   5407 Turney Road
                                   Garfield Heights, OH 44125
                                   Telephone:     (216) 475-0824
                                   Facsimile:     (216) 475-1124
                                   Email:         triley@garfieldhts.org

                                   Counsel for Defendants the City of Garfield
                                   Heights, Michael Malak, and Robert Pitts




                                      5
     Case:
      Case:1:20-cv-01288-DCN
            1:20-cv-01631-SO Doc #: 5-1
                                    18-1Filed:
                                         Filed:07/29/20
                                                07/29/206 9ofof6.9.PageID
                                                                    PageID#:#:147
                                                                               156




                                  CERTIFICATE OF SERVICE

         I hereby certify that on the 29th day of July, 2020, a copy of the foregoing was filed

electronically. Notice of this filing will be sent to all parties by operation of the Court’s electronic

filing system. Parties may access this filing through the Court’s system.



                                               /s/ Daniel J. Rudary
                                               Counsel for Defendants the City of Garfield
                                               Heights, Michael Malak, and Robert Pitts


4810-5039-9685, v. 1




                                                   6
